
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 648
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Ms. Watson (for
			 herself, Mr. Burton of Indiana,
			 Mr. Stark,
			 Mr. Grijalva,
			 Ms. Loretta Sanchez of California,
			 Ms. Linda T. Sánchez of California,
			 Mr. Yarmuth,
			 Mr. Cohen,
			 Mr. Pallone,
			 Mr. Higgins,
			 Mr. Cuellar,
			 Mr. Kucinich,
			 Mrs. Napolitano,
			 Ms. Edwards of Maryland,
			 Mr. Hinchey,
			 Mr. Baca, Ms. Woolsey, Ms.
			 Hirono, Ms. Kaptur,
			 Mr. Doggett,
			 Mr. Jackson of Illinois,
			 Mr. Johnson of Georgia,
			 Ms. Fudge,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Clarke,
			 Mr. Poe of Texas,
			 Mr. Westmoreland,
			 Mrs. Biggert, and
			 Mr. Kagen) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the need for enhanced public
		  awareness of potential health affects posed by mercury.
	
	
		Whereas consumers and parents should be aware of the risks
			 of placing a product containing a substantial amount of mercury in their bodies
			 or the bodies of their children;
		Whereas elemental mercury and mercury compounds are known
			 to be toxic and hazardous to human health and to the environment;
		Whereas mercury is third most toxic substance on the 2007
			 CERCLA Priority List of Hazardous Substances, behind arsenic and lead;
		Whereas dental amalgam, commonly referred to as a
			 silver filling, consists of 42 to 58 percent mercury;
		Whereas consumers may be deceived by the use of the term
			 silver to describe a dental amalgam, which contains
			 substantially more mercury than silver;
		Whereas 78 percent of people in the United States do not
			 know that mercury is a major component of an amalgam;
		Whereas the mercury contained in a dental amalgam is
			 continually emitted in the form of mercury vapor, and the total amount of
			 mercury released depends upon the total number of fillings, their age,
			 composition, and surface area, the intra-oral presence of other metals, dietary
			 and lifestyle habits, and other chemical and metabolic conditions affecting the
			 mouth;
		Whereas when mercury vapors are inhaled, most of the
			 mercury (about 80 percent) enters the bloodstream directly through the lungs
			 and then rapidly deposits preferentially in the brain and kidneys as well as
			 other parts of the body;
		Whereas according to the World Health Organization, the
			 estimated average daily intake and retention of mercury from a dental amalgam
			 ranges from 3 to 17 micrograms per day, and is greater than all other sources
			 combined;
		Whereas the California Dental Association, by court order,
			 requires postings of warnings about mercury fillings in California Dental
			 Offices as of March 9, 2003;
		Whereas the warnings read NOTICE TO PATIENTS:
			 PROPOSITION 65 WARNING: Dental Amalgam, used in many dental fillings, causes
			 exposure to mercury, a chemical known to the State of California to cause birth
			 defects or other reproductive harm;
		Whereas studies show that a variety of commonly found
			 human intestinal and oral bacteria can methylate mercury and the mercury vapor
			 from fillings biotransforms into the highly neurotoxic and teratogenic
			 methylmercury;
		Whereas according to the Agency for Toxic Substances and
			 Disease Registry, the mercury from amalgam passes through the placenta of
			 pregnant women and mercury may accumulate in higher concentrations in the
			 unborn baby than in the mother;
		Whereas absorbed mercury can also pass into breast milk of
			 a lactating mother and be ingested by the infant;
		Whereas the National Academy of Sciences estimated that
			 over 600,000 children are born each year at risk for adverse
			 neurodevelopmental effects due to in utero exposure to methyl
			 mercury;
		Whereas this report urged the need to understand the
			 relative amount of mercury attributable to a dental amalgam in the body and to
			 Thimerosal in vaccines;
		Whereas mercury is a 50 percent component of Thimerosal, a
			 preservative found in vaccines, and is still used in trace amounts in influenza
			 vaccines;
		Whereas influenza vaccines are recommended to pregnant
			 woman and children;
		Whereas the Food and Drug Administration (FDA) and the
			 Environmental Protection Agency (EPA) are advising women who may become
			 pregnant, pregnant women, nursing mothers, and young children to avoid some
			 types of fish and eat fish and shellfish that are lower in mercury;
		Whereas 50 States, the District of Columbia, and the
			 United States Territory of American Samoa have issued 15,422 fish consumption
			 advisories to their residents due to mercury contamination as found on the
			 Environmental Protection Agency’s Fish Advisory website;
		Whereas the Food and Drug Administration has issued fish
			 consumption advisories due to levels of mercury in commercially-caught fish
			 and, in January 2001, warned pregnant woman and young children not to eat
			 certain marine fish;
		Whereas mercury toxicity is a retention toxicity (total
			 body burden) that builds up over years of exposure, and is therefore dependent
			 on all sources of mercury to which an individual may be exposed;
		Whereas mercury enters the environment from sewage
			 treatment plants, dental run-off, vapors from crematoriums, and industrial
			 pollution;
		Whereas mercury wastewater released from dental clinics
			 has been shown to fail the Environmental Protection Agency's toxicity
			 characteristic leaching procedure and, therefore, is regulated as hazardous
			 waste;
		Whereas research from the Naval Dental Research Institute
			 indicates that, when discharged to the environment, conditions may be right for
			 waste dental mercury to methylate, become bioavailable, and subsequently
			 biomagnify in fish as methyl mercury, the most toxic form of mercury;
		Whereas a report issued on June 5, 2002, by the Mercury
			 Policy Project, the Sierra Club, Health Care Without Harm, Clean Water Action,
			 and the Toxics Action Center stated that, because of mercury fillings, dental
			 offices are now the leading source of mercury in the Nation's
			 wastewater;
		Whereas mercury from a dental amalgam can enter the
			 environment during any point of the product's life-cycle;
		Whereas this includes placement or removal of fillings,
			 through bodily excretions, when sewage sludge is incinerated, spread on crops,
			 or dumped in land fills, when vapor is released or land filled, when vapor is
			 released directly from the filling (which increases with brushing, chewing, and
			 consuming hot foods or salt), and during cremation;
		Whereas currently there are no requirements for mercury
			 capture before or during cremation;
		Whereas the Association of Metropolitan Sewerage Agencies
			 reported human wastes from individuals with dental amalgam fillings to be the
			 most significant source of domestic mercury entering publicly owned treatment
			 works, greater than 80 percent of the total contributing factors;
		Whereas mercury use by the dental industry increased from
			 2 percent in 1980 to 22 percent of the total use of mercury in the United
			 States in 2001, because of drastic declines in mercury use by other industries
			 over that period;
		Whereas amalgam restorations were estimated to be 55
			 percent of the total mercury product reservoir in 2004 by the Environmental
			 Protection Agency, and will therefore be a source of environmental
			 contamination into the future;
		Whereas cremation is chosen in approximately 30 percent of
			 all deaths, and this percentage is expected to increase every year;
		Whereas according to industrial hygiene surveys, 6 to 16
			 percent of dental offices exceed the exposure levels for air mercury permitted
			 by Occupational Safety and Health Administration standards;
		Whereas the National Institutes of Health has concluded
			 that when inorganic mercury is located in brain tissue, researchers are unable
			 to demonstrate an appreciable half-life, or decrease, of mercury over time
			 (more than 120 days);
		Whereas the implications of this conclusion are that
			 dental amalgam exposure will permanently increase mercury body burden;
		Whereas the use of mercury in any product being put into
			 the body is opposed by many health groups, such as the American Public Health
			 Association, the California Medical Association, and Health Care Without Harm;
			 and
		Whereas as the result of Moms Against Mercury v. von
			 Eschenbach, the court ruled that the FDA must classify mercury amalgam as a
			 device by July 28, 2009: Now, therefore, be it
		
	
		That the House of Representatives
			 encourages the dissemination of information regarding mercury, its uses, and
			 its effects to allow consumers to make informed decisions.
		
